Citation Nr: 0833252	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-14 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a ruptured tympanic 
membrane, left ear (claimed as ruptured ear drum).

4.  Entitlement to service connection for degenerative disc 
disease, thoracolumbar spine.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for an eye disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck injury/disorder, and, if so, whether the veteran is 
entitled to service connection for a neck injury/disorder.

8.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1965 to December 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  
 
The veteran's representative noted, in a September 2008 
informal presentation, that the veteran sought service 
connection for major depressive disorder as secondary to PTSD 
by a claim submitted in June 2005.  This claim, which has not 
been adjudicated by the RO, is REFERRED to the RO for action.

The veteran has expressed disagreement with the 10 percent 
evaluation initially assigned following the grant of service 
connection in the December 2004 rating decision.  The veteran 
is entitled to a statement of the case regarding this 
disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that, after the RO issued the April 2005 
statement of the case, the veteran submitted duplicate copies 
of several items of evidence in May 2005.  Included in the 
submission was another copy of the VA examinations conducted 
in October 2004.  The veteran also submitted VA outpatient 
treatment records through December 2004, but those records do 
not include relevant evidence not already of record as to any 
disorder addressed in this appeal.  Therefore, appellate 
review may proceed without first remanding to have the RO 
consider that evidence.   

The claims of entitlement to service connection for a 
ruptured tympanic membrane, left ear, degenerative disc 
disease, thoracolumbar spine, and for a neck injury/disorder, 
and the claim for an increased initial evaluation in excess 
of 10 percent for PTSD, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a hearing loss disability, as 
defined by VA regulations for purposes of veterans' benefits.

2.  The veteran reported that he did not have tinnitus at the 
time of VA examination in October 2004, and there is no 
evidence of post-service treatment or complaint of tinnitus.

3.  No diagnosis of hypertension was assigned during the 
veteran's military service, nor does the veteran contend that 
hypertension was medically diagnosed within one year 
following the veteran's service discharge.

4.  Defective visual acuity is a congenital or developmental 
disorder for which service connection is precluded by law.

5.  A claim for service connection for a neck injury/disorder 
was administratively denied in October 1969, prior to the 
veteran's service discharge, apparently on the basis that no 
diagnosis of any cervical spine disorder had been assigned.

6.  Clinical diagnosis of a current cervical spine disorder 
constitutes new and material evidence to reopen the claim.


CONCLUSIONS OF LAW

1.  Criteria for service connection for hearing loss 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

3.  Hypertension was not incurred in or aggravated by the 
veteran's active military service, nor may hypertension be 
presumed service-connected.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2007).

4.  Criteria for service connection for an eye disorder are 
not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).

5.  New and material evidence having been presented 
subsequent to the October 1969 final denial of a claim of 
entitlement to service connection for a neck injury/disorder, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 
& Supp. 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that a cervical spine disorder, hearing 
loss, tinnitus, hypertension, and an eye disorder were first 
manifested in service, and therefore service connection is in 
order for each claimed disorder.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The Board notes that the duties to the claimant are not 
applicable when the issue presented is solely one of 
statutory interpretation and/or the claim is barred as a 
matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000) (claim that a Federal statute provides for payment of 
interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).  In this case, 
the outcome of the veteran's claims for service connection 
for hearing loss and defective visual acuity are determined 
by the governing regulations.  No additional development or 
notice would assist the veteran to substantiate these claims.  
Therefore, discussion of application of the VCAA as to these 
two claims is not required.  

The Board also notes that, as the decision below is favorable 
to the veteran's request to reopen a claim of entitlement to 
service connection for a cervical spine disorder, claimed as 
a neck injury/disorder, no further discussion of the VCAA as 
to that claim is required.

Duty to provide notice

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Following the receipt of the veteran's July 2004 claims, the 
RO issued a July 2004 letter which advised the veteran of the 
criteria for service connection, among other information.  
This notice meets each of the requirements for appropriate 
notice set forth by the Court.  The veteran responded by 
providing authorization for release of information from 
several providers.  The veteran's arguments and statements 
following this notice demonstrate personal knowledge of the 
criteria for service connection.  

The July 2004 notice did not advise the veteran that a 
disability rating and an effective date for the award of 
benefits would be assigned if service connection were 
granted, or advise the veteran of the regulations governing 
such assignments.  Notice regarding assignment of a 
disability evaluation or an effective date for a grant of 
service connection is, however, moot in this case, since each 
claim of service connection addressed in this decision is 
denied.  

The record establishes that the veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
these appeals may be adjudicated without a remand for further 
notification.  

Duty to assist

The RO has requested records from each provider identified by 
the veteran.  The veteran's service medical records have been 
obtained.  The veteran was afforded VA examination relevant 
to the claims for service connection for hearing loss and 
tinnitus.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  In this case, the 
clinical evidence reveals no medical evidence or suggestion 
that the veteran has a back or neck disorder which might be 
related to his service.  Rather, the evidence contradicts the 
veteran's assertions that he has back or neck pain which is 
related to his service, and clearly and persuasively also 
establishes that the neck disorders for which the veteran has 
required medical treatment were sustained in a post-service 
motor vehicle accident.  

The veteran has not been afforded VA examination as to his 
vision, since the only vision defect shown in service is one 
for which service connection is precluded as a matter of 
regulation.  VA examination would fruitless, since the 
examination report would have no effect on the governing 
regulation.  

There is no competent evidence that the veteran's 
hypertension may be associated with his military service.  
There is no medical evidence suggesting a nexus.  VA 
examination was not afforded as to hypertension because the 
service medical records contradict the veteran's assertion 
that he manifested hypertension in service, and the veteran 
does not allege, nor does the record suggest, that 
hypertension was diagnosed within one year after the 
veteran's service.  VA examination would be fruitless, since 
the examination report would not change the unfavorable 
evidence in the service medical records or the presumptive 
period.  Therefore, remand for a VA examination is not 
warranted.

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.   There is a 
presumption applicable for service connection for 
hypertension and tinnitus, and the provisions regarding 
presumptions have been considered in this decision.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

1.  Claim for service connection for hearing loss

Impaired hearing will be considered a disability for VA 
purposes only after threshold requirements are met.  38 
C.F.R. § 3.385.  Impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Service connection may only be granted if 
claimed hearing loss is of sufficient severity to be 
considered a disability for VA purposes.

The veteran's DD214 shows that he had training as an aviation 
machine occupational specialty.  The Board assumes, for 
purposes of this decision, without so conceding, that the 
veteran was exposed to noise which may have been at hazardous 
levels at time.  The veteran's April 1969 report of service 
separation examination states, as to his hearing, that there 
was minimal high frequency hearing loss bilaterally, not 
considered disabling.  

On VA examination conducted in October 2004, the veteran, 
tested at the thresholds required by VA regulations, had no 
hearing threshold greater than 25 in the right ear.  In the 
left ear, two of the veteran's hearing acuity thresholds (but 
not three thresholds) were above 25, and no hearing acuity 
threshold was 40 decibels or greater.  Hearing recognition in 
each ear was 100 percent.  The VA examination demonstrates 
some changes in the veteran's hearing since his service 
separation in 1969.  However, he still does not meet any 
criterion for hearing loss disability, as defined in 
38 C.F.R. § 3.385, for either ear.  

There is no entitlement under the law to service connection 
for a decrease in hearing acuity which is not of such 
severity as to meet the criteria set forth in 38 C.F.R. 
§ 3.385.  The veteran did not meet the criteria for hearing 
loss at the time of his October 2004 VA examination, and he 
has not submitted any evidence or statement indicating that 
his hearing acuity has decreased since that time.  

The only evidence of record, the veteran's lay observations 
and argument, his service medical records, and current VA 
examination of his hearing, are all unfavorable to the claim.  
The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a finding that the 
veteran meets any criterion for hearing loss disability as 
defined for VA purposes.  

The veteran's hearing loss does not meet the criteria for 
service connection as defined by VA regulation.  The Board is 
not authorized to grant service connection.  
The claim must be denied.  

2.  Claim for service connection for tinnitus

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  Where the 
medical evidence establishes that a veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

In the case, the report of October 2004 VA examination 
discloses that, "at present, the veteran does not report 
tinnitus."  The veteran does not allege, either in the 
December 2004 notice of disagreement, or in his April 2005 
substantive appeal, that the examiner's statement is 
incorrect. 

VA outpatient treatment records associated with the claim 
file reflect that the veteran has been treated for several 
medical disorders at VA facilities, but tinnitus is not a 
listed diagnosis.  The VA clinical records disclose no 
notation that the veteran complained of tinnitus or was 
treated for tinnitus.  Private clinical records associated 
with the claims file are likewise devoid of any notation of 
diagnosis or treatment of tinnitus.  

In summary, there is no current medical diagnosis of 
tinnitus.  Without evidence that the veteran has the claimed 
disorder, the preponderance of the evidence is against the 
claim.  As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The claim must be denied.  
 
3.  Claim for service connection for hypertension

The veteran contends that he "began to notice an elevation 
in blood pressure" while in service.  A veteran is competent 
to describe symptoms which are readily observable by a lay 
person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, the veteran is not describing symptoms.  
Rather, he is stating that his blood pressure was elevated.  
An elevation in blood pressure in not a finding which is 
readily observable by a lay person.  An individual's blood 
pressure may, in fact, only be observed through use of a 
monitoring device such as a sphygmomanometer (which includes 
a "blood pressure cuff").  The veteran has not indicated 
that he was monitoring his blood pressure.  Since the veteran 
is not reporting symptoms or reporting the readings obtained 
through use of a monitor, his statement that he noticed an 
elevation in blood pressure in service does not require the 
Board to accept that statement as competent or credible.  

The service medical records are the only competent evidence 
of record as to the veteran's blood pressure in service.  
Service medical records disclose that the veteran's blood 
pressure was measured as 138/74 during September 1965 
induction examination and as 128/74 on April 1969 separation 
examination.  No other blood pressure reading is of record.  

The fact that the veteran's service medical records are 
devoid of information about blood pressure other than on 
induction and separation is, in essence, unfavorable to the 
veteran's contention, since the fact that the veteran's blood 
pressure was not evaluated indicates that no medical provider 
suspected that the veteran's blood pressure was elevated.  
The lack of any other blood pressure readings further 
suggests that, if the veteran suspected that he had elevated 
blood pressure, he did not ask request any official 
evaluation of his blood pressure.  

The veteran's July 2004 claim does not state when a medical 
diagnosis of hypertension was assigned.  The veteran 
submitted a July 2004 private medical statement which 
reflects that a medical diagnosis of hypertension had been 
assigned by the veteran's treating provider.  That statement 
does not indicate when the diagnosis of hypertension was 
first assigned, or how long the veteran had been treated for 
hypertension.  

Hypertension is defined for VA purposes as diastolic blood 
pressure that is predominantly 90 millimeters (mm) or 
greater, or systolic blood pressure that is predominantly 160 
mm or greater with a diastolic blood pressure of less than 
90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) 
(2007).  The service medical records establish that no 
diagnosis of hypertension was assigned while the veteran was 
in service, and establish that the veteran's blood pressure 
did not meet any criterion for elevated blood pressure.

This evidence is entirely unfavorable to the veteran's claim.  
The veteran has not provided any objective evidence that his 
blood pressure was objectively found to be elevated within 
one year following his service discharge, nor does the 
veteran make any subjective allegation to this effect, other 
than the general statement, set forth above, that the veteran 
first noticed that his blood pressure was elevated while he 
was in service.  As discussed above, a statement that a lay 
individual has noticed an elevation in blood pressure is not 
competent medical evidence, and does not establish or support 
a finding that the individual's blood pressure was elevated.  

There is no evidence favorable to the claim other than the 
veteran's lay statement.  The entirety of the competent 
medical evidence is against the veteran's claim, and the 
preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

4.  Claim for service connection for an eye disorder

The veteran contends that he is entitled to service 
connection because an eye disorder was diagnosed in service.  
The veteran's separation examination clearly states, as to 
the veteran's "DISTANT VISION," Block 59 of the examination 
report, "[d]efective V.A. (visual acuity) 20/25[,] NCD (not 
currently disabling) OD (right eye)."  The veteran does not 
allege that he currently has any eye disorder other than the 
defective visual acuity found in service.  The VA and private 
clinical records associated with the claims file include no 
diagnosis of any eye disorder, although the evidence reflects 
that the veteran wears eyeglasses.  The lenses in eyeglasses 
correct refractive error.  Stedman's Medical Dictionary 1542 
(27th ed. 2000).   

By regulation, congenital or developmental defects such as a 
refractive error of the eye, are not diseases or injuries for 
the purposes of service connection.  38 C.F.R. §§ 3.303(c), 
4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
The Board acknowledges the veteran's statement that his 
visual acuity decreased, although very slightly, during his 
active service, is correct.  However, service connection for 
refractive error is precluded, even when there is a decrease 
in visual acuity during service.  

As such, regardless of the character or the quality of any 
evidence which the veteran could submit, a developmental 
defect, such as refractive error, cannot be recognized as a 
disability under the terms of the VA's Schedule for Rating 
Disabilities.  A claim for service connection for such a 
disorder must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); see also Winn, supra; 
Beno v. Principi, 3 Vet. App. 439 (1992).  The validity of 
the exclusion in 38 C.F.R. § 3.303(c) of congenital and 
development defects from the definition of disease or injury 
has been upheld.  Winn, 8 Vet. App. at 510.   
The statutory provisions regarding reasonable doubt at not 
applicable to a determination on the basis of preclusion by 
law, and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable determination.  The claim for service connection 
for an eye disorder diagnosed in service as decreased visual 
acuity is denied.  

5.  Request to reopen claim for service connection for neck 
injury

Because the veteran did not submit a notice of disagreement 
(NOD) following the October 1969 notice denial of the claim 
for service connection for a neck injury/disorder, that 
decision became final, based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108 (2002); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2007).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is not submitted, then 
the claim cannot be reopened, and is not subject to the 
Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, 
although the RO has determined that you and material evidence 
has been presented, the board must independently review the 
evidence to determine whether it has jurisdiction.  Id.

In this case, the October 1969 rating decision was apparently 
based on the lack of documentation in the service medical 
records that the veteran had a diagnosed cervical or neck 
disorder.  The veteran's current clinical records include 
clear documentation that the veteran has a cervical spine 
disorder.  As such, the veteran's current clinical records 
are new and material to reopen the claim.  

As noted in the Remand appended to this decision, the VA 
medical opinion did not discuss the veteran's service medical 
records, so further development of that opinion is required 
before the adjudication of the claim for service connection 
for a cervical spine disorder on the merits.  


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus is denied.

The claim for service connection for hypertension is denied.

The claim for service connection for an eye disorder, 
diagnosed as decreased visual acuity, is denied.

The request to reopen a claim of entitlement to service 
connection for a cervical spine disorder, claimed as a neck 
injury/disorder, is granted; the appeal is granted to this 
extent only.




REMAND

The veteran has expressed disagreement with the 10 percent 
evaluation initially assigned following the grant of service 
connection in a December 2004 rating decision.  The RO has 
not issued a statement of the case (SOC).  Accordingly, 
remand for the issuance of a statement of the case on this 
issue is required.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The veteran contends that he suffered a ruptured eardrum in 
service due to a flight at a particular airport.  There are 
no records of this injury.  The report of October 2004 VA 
audiologic examination notes that the veteran's tympanograms 
showed significant negative pressure bilaterally.  The 
examiner did not state whether this finding was related to 
the veteran's complained of eardrum rupture.  The veteran has 
not been afforded examination of the eardrums.  Further 
development of the evidence is required.  

The veteran contends that he incurred a cervical injury 
during service.  The veteran contends that the injury is 
shown in his service medical records and in post-service 
clinical records.  The examiner who conducted the October 
2004 VA examination indicated that it would require 
speculation to connect the veteran's current cervical spine 
disorder with his service, but did not discuss the service 
medical records or relevant post-service records associated 
with the claims file.  Additional development of the VA 
opinion is required.

The veteran contends that he has a thoracolumbar spine 
disorder which is etiologically related to the injury which 
caused the cervical spine disorder in service.  The outcome 
of the claim for service connection for thoracolumbar spine 
disorder may depend on the outcome of the claim for service 
connection for a cervical spine disorder.  Adjudication of 
the claim for service connection for a thoracolumbar spine 
disorder must be deferred until the claim for service 
connection for a cervical spine disorder is readjudicated.  



Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the veteran and his 
representative addressing the veteran's 
disagreement with the initial evaluation 
assigned for PTSD following the grant of 
service connection for that disability.  
Advise the veteran of the time within which he 
may perfect substantive appeal if he disagrees 
with the determination on readjudication.  If 
the veteran perfects timely substantive appeal 
following the issuance of the SOC, certify the 
issue to the Board for appellate review if 
otherwise in order.

2.  Request that the National Personnel 
Records Center search for additional service 
medical records and administrative records for 
the veteran.  If no records of the veteran's 
participations in flight duties are located, 
ask the service department where flight 
records may be located.  Request a search for 
any identified records.  

3.  Ask veteran to provide any clinical 
records which would be relevant to show that 
he had a ruptured eardrum in service, 
including records proximate to service which 
might include such information, including, but 
not limited to, employment records, insurance 
examination records, or other alternative 
records.  

4.  The veteran should be afforded the 
opportunity to submit or identify any records 
of non-VA treatment of a cervical or lumbar 
disorder, a ruptured eardrum, or a psychiatric 
disorder.  The veteran should be specifically 
advised to identify any VA records proximate 
to his service discharge.

5.  The veteran's VA clinical records, from 
October 2004 to the present, should be 
obtained.  

The veteran should be asked whether he sought 
VA treatment for the disorders at issue prior 
to October 2004.  If the veteran identified 
relevant VA clinical records prior to October 
2004, such records should be sought.  The 
veteran should be specifically advised to 
identify any VA records proximate to his 
service discharge.  

6.  The veteran should be afforded VA 
examination of the eardrums.  The examiner 
should review the service medical records, 
which reflect treatment of respiratory 
complaints, relevant post-service clinical 
records, the claims file, and this Remand, as 
part of the examination.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed.  

The examiner should determine whether the 
veteran has any residual(s) of a rupture of 
the left eardrum.  If so, the examiner should 
answer the following question:  Is it at least 
as likely as not (a probability of at least 50 
percent) or is it less than likely (less than 
50 percent probable) that the veteran incurred 
the current residuals of a ruptured left 
eardrum in service?  The report of examination 
should include the complete rationale for all 
opinions expressed.  If the examiner cannot 
answer the question without resort to 
speculation or remote possibility, the 
examiner should so state.  

7.  If the examiner who conducted October 2004 
VA examination is available, request that the 
examiner review the veteran's service medical 
records, 1969 private medical records, and any 
additional relevant evidence obtained during 
the course of this Remand.  

Then the examiner should answer the following 
questions:  (i) Is it at least as likely as 
not (a probability of at least 50 percent) or 
is it less than likely (less than 50 percent 
probable) that the veteran incurred a cervical 
spine disorder or neck injury/disorder in 
service?  (ii)  If the veteran did incur a 
neck injury or cervical spine disorder in 
service, is it at least as likely as not (a 
probability of at least 50 percent) or is it 
less than likely (less than 50 percent 
probable) that the veteran has a current 
disability due to the cervical spine disorder 
or neck injury/disorder incurred in service?  

If another VA examination is necessary, such 
an examination should be conducted.  Prior to 
conducting the examination, the examiner 
should be given a copy of this remand and the 
veteran's claims folder for review.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed.  

The report of record review or examination 
should include the complete rationale for all 
opinions expressed.  If the examiner cannot 
answer the question without resort to 
speculation or remote possibility, the 
examiner should so state.  

8.  As part of the review or examination 
discussed in paragraph 7 above, the reviewer 
or examiner should be asked to address the 
following:

(i) Is it at least as likely as not (a 
probability of at least 50 percent) or is it 
less than likely (less than 50 percent 
probable) that the veteran incurred a thoracic 
or lumbar disorder in service? (ii) If the 
veteran incurred a cervical spine disorder in 
service, is it at least as likely as not (a 
probability of at least 50 percent) or is it 
less than likely (less than 50 percent 
probable) that the veteran incurred a thoracic 
or lumbar spine disorder secondary to or as a 
result of the cervical spine/neck disorder 
incurred in service?  

If the examiner cannot answer the question 
without resort to speculation or remote 
possibility, the examiner should so state.  
The report of record review or examination 
should include the complete rationale for all 
opinions expressed.

9.  After assuring that the development 
directed above is complete, each claim on 
appeal should be readjudicated.  If any 
benefit sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The veteran should 
be given the opportunity to respond, and the 
claim should thereafter be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


